On Motion for Rehearing.
HAWKINS, Judge.
In again urging that bills of exception Nos. 1, 2, and 3 reflect error, appellant relies on Streight v. State, 62 Tex.Cr.R. 453, 138 S.W. 742, 745. It is expressly stated in said case that it “would not be such error as to require the reversal * * * in the absence of injury shown,” to refuse to exclude from the courtroom the veniremen during the voir dire examination. The opinion then states the circumstances which would present an extreme case and show probable injury. The trial court’s qualifications to'the bills in question exclude the showing of injury in the present instance.
We are still unable to see how the improper statement of the assistant district attorney as shown in bill of exception No. 5 could have possibly hurt appellant, in view of the prompt action of the trial court in sustaining obj ection thereto, and in the light of all the facts regarding the identification of appellant as one of the robbers.
Appellant again insists that bills of exception Nos. 7, 8, and 12 reflect error demanding a reversal. Bills 7 and 8 complain that in the cross-examination of two of appellant’s witnesses — Claude Molock and Emmit Molock — who had testified to an alibi for appellant, counsel, for the state charged them with giving false testimony in regard to the matter. The bills in an argumentative way recite certain facts as having occurred during such cross examinations. In approving the bills the trial court expressly says he “does not certify the facts as stated are true.” The bills were accepted by appellant with such qualification and this court is bound thereby.
Complaint is brought forward in bill No. 12 claiming that when the examination of Claude Molock was concluded he was *741arrested at the direction of the assistant district attorney, and in the presence of the jury, and placed in jail and a charge of perjury lodged against him. Counsel for appellant moved the court to declare a mistrial and discharge the jury, and reserved exception to the refusal to do so. The trial court qualified the bill as follows: “The witness was not arrested while the jury was in either the jury box or in the court room and the jury would not have known anything about the witness being arrested, if the defendant had not put him back on the stand to tell them about it.” It is clear that as qualified the bill reflects no such error as calls for a reversal.
The motion for rehearing is overruled.